Name: Commission Regulation (EEC) No 752/84 of 22 March 1984 temporarily suspending the advance fixing of the import levy for round-grain rice
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 79/28 Official Journal of the European Communities 23 . 3 . 84 COMMISSION REGULATION (EEC) No 752/84 of 22 March 1984 temporarily suspending the advance fixing of the import levy for round-grain rice Whereas the advance fixing of the import levy for round-grain rice should therefore be suspended for a suitable period in order to allow more accurate indica ­ tions to emerge, in the light of new harvests from the market concerned ; Whereas the Management Committee for Cereals has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice ('), as last amended by Regulation (EEC) No 1 566/83 (2), and in particular the first subparagraph of Article 13 (7) thereof, Whereas the first subparagraph of Article 13 (7) of Regulation (EEC) No 1418/76 provides that the provi ­ sions concerning advance fixing of the levy may be suspended if the market situation shows that the appli ­ cation of such provisions will , or is likely to cause, difficulties ; Whereas, in the present context of the world market in round-grain rice, it is not possible to assess actual price trends, in particular because of the absence of the representative offers and prices which had hitherto been a feature of that market ; Whereas this uncertainty could lead to the levy being fixed in advance in respect of much larger quantities than those which might be expected under normal circumstances ; Article 1 Advance fixing of the import levy for round-grain rice falling within subheadings 10.06 B I a) 1 , b) I , II a) 1 and b) 1 of the Common Customs Tariff is hereby suspended. Article 2 This Regulation shall enter into force on 24 March 1984. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 22 March 1984. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 166, 25 . 6 . 1976, p . 1 . (2 OJ No L 163 , 22 . 6 . 1983 , p . 5 .